BENSON, Judge
ORDER
This matter came before the court on the defendant’s motion to amend his answer. After oral argument on September 24,1976, the matter was submitted for decision; after review of written and oral arguments and of the entire proceedings, I find that the motion should be granted in part and denied in part, defendant having withdrawn his motion as to the defenses of estoppel and waiver.
It is ordered that the defendant may file and ..serve his amended answer which adds the affirmative defense of *344Section 343 of the Code of Civil Procedure, provided reasonable attorney’s fees (to be hereafter fixed) are paid plaintiff’s attorney as costs opposing this motion.